TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00358-CV



           In re Alfredo A. Galindo, Idalia M. Galindo and Elizabeth Bohorquez


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


              Relators’ petition for writ of mandamus is denied.




                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: September 18, 2009